DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 line 4 and claim 15 line 5, it is indefinite as to whether the “second conductive base and the first conductive base are separated from the first insulation layer” means that the first and second conductive bases are not touching the first insulation layer or was suppose to be first and second conductive bases are separated by the first insulation layer.  For purposes of examination the later interpretation will be presumed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2016/0118365) (“Singh”). 
With regard to claim 1, fig. 6 of Singh discloses a semiconductor device package, comprising: a first conductive base 120 having a top surface (top of die pad 120), a bottom surface (bottom of die pad 120) opposite to the top surface (top of 120), and a first lateral surface (outer side of die pad 120 in fig. 6) extended between the top surface (top of 120) of the first conductive base 120 and the bottom surface (bottom of 120) of the first conductive base 120, wherein the first lateral surface (outer side of 120) of the first conductive base 120 includes a first portion (side of pad 120 contacting underfill material 165) adjacent to the top surface (top of 120) of the first conductive base 120 and a second portion (side of 120 contacting encapsulant 170) adjacent to the bottom surface (bottom of 120) of the first conductive base 120, wherein the bottom surface (bottom of 120) of the first conductive base 120 is a planar surface (bottom of 120 is flat); a first insulation layer 165 comprising a first insulation material (“polymer”, par [0027]), wherein the first insulation layer 165 covers the first portion (side of pad 120 contacting underfill material 165) of the first lateral surface (outer side of 120) of the first conductive base 120; and a second insulation layer 170 comprising a second insulation material (“mold compound”, par [0028]), wherein the second insulation layer 170 covers the second portion (side of 120 contacting encapsulant 170) of the first lateral surface (outer side of die pad 120 in fig. 6) of the first conductive base 120.
With regard to claims 2, 11, and 17, figure 6 of Singh discloses that the second insulation layer 170 covers the entire bottom surface of the first conductive base 120.
With regard to claims 3, 12, and 18, figure 6 of Singh discloses that the second insulation layer 170 extends from the bottom surface of the first conductive base 120 to the second portion (side of 120 contacting encapsulant 170) of the first lateral surface (outer side of die pad 120 in fig. 6).
With regard to claim 4, figure 6 of Singh discloses further comprising a first die 155 disposed on the top surface (top of 120) of the first conductive base 120 and an adhesive layer 135 between the first conductive base 120 and the first die 155, wherein the first die 155 is electrically connected (“conductive epoxy”, par [0024]) to the first conductive base 120 through the adhesive layer 135.
With regard to claim 9, figures 1 and 6 of Singh discloses a second lateral surface (inner surface of protrusions 130) opposite to the first lateral surface (outer side of die pad 120 in fig. 6), wherein the second lateral surface (inner surface of protrusions 130) does not include a protrusion from a top view.
With regard to claim 16, figures 1 and 6 of Singh discloses a semiconductor device package, comprising: a first conductive base 120 having a top surface (top of 120), a bottom surface (bottom of 120) opposite to the top surface (top of 120), and a first lateral surface (outer side of die pad 120 in fig. 6) extended between the top surface (top of 120) and the bottom surface (bottom of 120) of the first conductive base 120, wherein the first lateral surface (outer side of die pad 120 in fig. 6) includes a first portion (side of pad 120 contacting underfill material 165) adjacent to the top surface (top of 120) of the first conductive base 120 and a second portion (side of 120 contacting encapsulant 170) adjacent to the bottom surface (bottom of 120) of the first conductive base 120; a first insulation layer 165 comprising a first insulation material 165, wherein the first insulation layer 165 covers the first portion (side of pad 120 contacting underfill material 165) of the first lateral surface (outer side of die pad 120 in fig. 6) of the first conductive base 120; and a second insulation layer 170 comprising a second insulation material 170, wherein the second insulation layer 170 covers the second portion (side of 120 contacting encapsulant 170) of the first lateral surface (outer side of die pad 120 in fig. 6), wherein the thickness of the second insulation layer 170 on the bottom surface (bottom of 120) of the first conductive base 120 is different from the thickness of the second insulation layer 170 covering the second portion (side of 120 contacting encapsulant 170) of the first lateral surface (outer side of die pad 120 in fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0118365) (“Singh”) in view of Liang et al. (US 2016/0372338) (“Liang”).
With regard to claims 5 and 15, Singh does not disclose further comprising: a second conductive base having a top surface, a bottom surface opposite to the top surface and a first lateral surface extending between the top surface and the bottom surface, wherein the second conductive base and the first conductive base are separated from the first insulation layer; and a second die disposed on the second conductive base.
However, figure 28 of Liang discloses a second conductive base (die pad and metal substrate on right in fig. 28) having a top surface (top of die pad), a bottom surface (bottom of metal substrate) opposite to the top surface (top of die pad) and a first lateral surface (sides of die pad and metal substrate) extending between the top surface (top of die pad) and the bottom surface (bottom of metal substrate), wherein the second conductive base (die pad and metal substrate on right in fig. 28) and the first conductive base (die pad and metal substrate on left) are separated from [by] the first insulation layer (molding”, par [0241]); and a second die (die pad and metal substrate on right) disposed on the second conductive base (die pad and metal substrate on right).
Therefore, it would have been obvious to one of ordinary skill in the art to form the die pad of Singh with an additional die pad as taught in Liang in order to provide multiple die pads and multiple normal chips.  See par [0247] of Liang. 
With regard to claim 6, Singh does not discloses a plurality of first interconnection structures disposed in the first insulation layer and electrically connected to the first die.
However, figure 28 of Liang discloses a plurality of first interconnection structures (“metal wire 6”, par [0247]) disposed in the first insulation layer (“molding material”, par [0241]) and electrically connected 6 to the first die 5.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Singh with the molding material as taught in Liang in order to provide protection for the metal wire and chip.  See par [0241] of Liang. 
With regard to claim 7, fig. 6 of Singh discloses that the plurality of first interconnection structures 160 are electrically connected to a top surface of the first die 155.
With regard to claims 8, 13, and 19, Singh does not discloses that the first lateral surface includes a protrusion from a top view.
However, fig. 78 of Liang discloses that the first lateral surface (latter surface of lead frame) includes a protrusion (protrusion on left and right sides of lead frame) from a top view.
Therefore, it would have been obvious to one of ordinary skill in the art to form the died pad of Singh with protrusions taught in Liang in order to easily manufacture the metal lead frame.  See par [0180] of Liang. 
With regard to claim 10, figure 6 of Singh discloses a semiconductor device package 100, comprising: a first conductive base 120 having a top surface (top of 120), a bottom surface (bottom of 120) opposite to the top surface (top of 120), and a first lateral surface (outer side surface of 120) extended between the top surface (top of 120) and the bottom surface (bottom of 120) of the first conductive base 120, wherein the first lateral surface (outer side surface of 120) includes a first portion (outer side of 130) adjacent to the top surface (top of 120) of the first conductive base 120 and a second portion (side of 120 contacting 170) adjacent to the bottom surface (bottom of 120) of the first conductive base 120; a first die 155 disposed on the top surface of the first conductive base 120, wherein the first die 155 has a first surface (top of 155) and a second surface (bottom of 155) opposite to the first surface (top of 155), wherein the first die 155 is electrically connected 160 through the first surface (top of 155) of the first die 155; a first insulation layer 165 comprising a first insulation material 165, wherein the first insulation layer 165 covers the first portion (sidewall of 130 contacting 165) of the first lateral surface (outer sidewall of 120) of the first conductive base 120; and a second insulation layer 170 comprising a second insulation material 170, wherein the second insulation layer 170 covers the second portion (sidewall of 120 contacting 170) of the first lateral surface (outer sidewall of 120).
Singh does not disclose the first die electrically connected through the second surface of the first die. 
However, figure 28 of Liang discloses the first die 5 electrically connected 4 through the second surface (bottom of 5) of the first die 5.
Therefore, it would have been obvious to one of ordinary skill in the art to form the die attach of Singh with the conductive adhesive material as taught in Liang in order to provide a conductive contact to the die pad.  See par [0194] of Liang.  
With regard to claim 14, Singh does not disclose a plurality of first interconnection structures disposed in the first insulation layer and electrically connected to the first surface of the first die.
However, figure 28 of Liang discloses a plurality of first interconnection structures (“metal wire 6”, par [0247]) disposed in the first insulation layer (“molding material”, par [0241]) and electrically connected 6 to the first surface of the first die 5.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Singh with the molding material as taught in Liang in order to provide protection for the metal wire and chip.  See par [0241] of Liang. 
With regard to claim 20, fig. 6 of Singh disclose a first die 155 disposed on the top surface (top of 120) of the first conductive base 120. 
Singh does not disclose a plurality of first interconnection structures disposed in the first insulation layer and electrically connected to a top surface of a first die.
However, fig. 28 of Liang discloses a plurality of first interconnection structures (“metal wire 6”, par [0247]) disposed in the first insulation layer (“molding material”, par [0241]) and electrically connected 6 to a top surface (top of 5) of a first die 5.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Singh with the molding material as taught in Liang in order to provide protection for the metal wire and chip.  See par [0241] of Liang. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (US 2013/0020688), Camacho et al. (US 9,331,003) (“Camacho”), Lee et al. (US 2015/0332991), Qing et al. (US 2015/0348934) (“Qin”), and Do et al. (US 9,105,620) (“Do”).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/12/2022